No.    89-575
                        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                               1990


DONNA HANDLOS,
                        claimant and Appellant,
              v.
CYPRUS INDUSTRIAL MINERALS,
                        Employer, Defendant and Respondent.



APPEAL FROM:                 The Workers' Compensation Court of the
                             State of Montana
                             The Honorable Timothy Reardon, Judge presiding.


COUNSEL OF RECORD:
                        For Appellant:
                   P-

     P-
     J-l
                            Monte D. Beck, Esq., and Chris J. Ragar, Esq.,
                            Beck Law Offices, Bozeman, Montana
         -i
     *   --
         -              For Respondent:
-    i.--

                             Larry W. Jones, Esq., Garlington, Lohn    &   Robinson,
-    - !
-   ,,                       Missoula, Montana


                                               Submitted on Briefs:   May 16, 1990
                                                          Decided:    J u l y 1 2 1 1990
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Donna Handlos appeals an order of the Workers1 Compensation
Court, which she argues should have imposed a penalty and attorney
fees and costs against her former employer, Cyprus Industrial
Minerals.   We remand for a determination of whether the delay in
payment of benefits was unreasonable.
     Our opinion rests on our holding that the lower court erred
in concluding that it was without power to impose a 20 percent
penalty.    Because we remand on that issue, our treatment of the
other issues raised on appeal is limited.
     Donna Handlos was employed as a sorter for Cyprus Industrial
Minerals (Cyprus) at its talc mine outside Ennis, Montana.      On
October 2, 1987, a fellow employee struck Handlos on the left side
of her head while llfoolingaroundv1near the end of the Friday
evening shift.    Although Handlos was wearing a hard hat, she
testified at trial that the blow resulted in immediate pain causing
her knees to buckle and making her nauseous. She remained at work
until the end of her shift, but then went to the emergency room at
the Madison Valley Hospital complaining of headaches and pain in
the left side of her neck and shoulder.     She was given a shot of
Demerol and released.
     Handlos saw a doctor the following Monday and on his advice
did not return to work.   He stated that her injury had resulted in
left thoracic outlet syndrome. An orthopedic surgeon diagnosed her
injury as left paraspinous muscle spasm exacerbated by a preexist-
ing osteoarthritic condition.      Some six months after her injury,
Handlos was admitted to Ridgeview Treatment Center in Butte,
Montana, for treatment of depression which was in part a result of
her injury and resulting inactivity.
        Cyprus initially denied liability for Handlosls injury.   In
March 1988, after the conclusion of mediation proceedings and some
five months after the injury, Cyprus accepted liability for medical
expenses for the shoulder injury.         It accepted liability for
medical expenses related to Handlosls depression on August 22,
1988.     Cyprus explained the delays in accepting liability as
reasonable because of questions as to whether Handlosls injury was
work-related.    Cyprus did not make payment to Ridgeview Treatment
Center until during the trial.        That delay was explained as a
result of not receiving the bills prior to trial.
      When the trial began, the issues were whether the bills for
treatment at Ridgeview Treatment Center had been paid and whether
the delays in payment were unreasonable, justifying a penalty under
§   39-71-2907, MCA.    After Cyprus paid the bills relating to the
depression, the only issue remaining was unreasonableness.
      The Workers1 Compensation Court concluded that it was barred
from awarding a 20 percent penalty under 3 39-71-2907, MCA, because
Cyprus accepted liability for Handloslstreatment before any court
order was issued.      From that conclusion, Handlos appeals.
     Did the lower court err in concluding that it was without
power to impose a 20 percent penalty?
     Section 39-71-2907, MCA, provides:
          Increase in award for unreasonable delay or
          refusal to pay. (1) When payment of compensa-
          tion has been unreasonably delayed or refused
          by an insurer, either prior or subsequent to
          the issuance of an order by the workersv com-
          pensation judge granting a claimant compensa-
          tion benefits, the full amount of the compen-
          sation benefits due a claimant between the
          time compensation benefits were delayed or
          refused and the date of the order granting a
          claimant compensation benefits may be in-
          creased by the workersv compensation judge by
          20%. The question of unreasonable delay or
          refusal shall be determined by the workersv
          compensation judge, and such a finding con-
          stitutes good cause to rescind, alter, or
          amend any order, decision, or award previously
          made in the cause for the purpose of making
          the increase provided herein.
          (2) A finding of unreasonableness under this
          section does not constitute a finding that the
          insurer acted in bad faith or violated the
          unfair trade practices provisions of Title 33,
          chapter 18.
Handlos argues in the alternative that the Workersv Compensation
Court was in error in finding that the delay in paying medical
bills was not unreasonable.   However, that was not the basis for
the court's decision.     The court opined that because Cyprus
accepted liability to pay Handlosvs bill before any order was
entered, there was no order granting a claimant compensation bene-
fits. Therefore, the court concluded, it was without the power to
award a penalty under 5 39-71-2907, MCA.
     The lower court's interpretation of 5 39-71-2907, MCA, renders
all statutory reference to unreasonable delay in the payment of
benefits as mere surplusage.   If the lower court were correct, all
penalty cases would by definition be refusal of benefit cases.   If
an insurer accepted liability and made payment of benefits at any
time prior to the issuance of an order by the court, there would
be no order for benefits making possible consideration of a
penalty.    The words @@unreasonablydelayed1@in the statute would
then have no purpose.
     We cannot agree with the construction given the statute by the
Workers1 Compensation Court.   We do point out that the statute is
ambiguous and that the legislature may wish to reword it.
     Where there are several provisions in an instrument, a court
should give such construction as will give effect to all of them.
Section 1-4-101, MCA.   Additionally, the purpose of the workersg
compensation system is to enable claimants to @@speedilyobtain
benefitsg@and to @@minimizereliance upon lawyers."     Section 39-
71-105 (3) , MCA.   In light of that purpose and in order to give
effect to all provisions of the statute, we conclude that the
penalty under 5 39-71-2907, MCA, is available where an insurer
unreasonably delays paying a claim until the claimant takes the
case to trial. We hold that 5 39-71-2907, MCA, allows the Workers1
Compensation Court to award a penalty when payment of benefits has
been unreasonably delayed until mid-trial.
     Because the determination of whether there was an unreasonable
delay in payment of benefits is a factual question, we remand this
case to the Workersf Compensation Court for an express determina-
tion of whether Cyprus unreasonably delayed paying Handlosfs
benefits.   If the court finds that there was an unreasonable delay
and that a penalty is warranted, it may award a penalty under 5 39-
71-2907, MCA. Cyprus argues that no penalty is possible within the
limits set in Perry v. Tomahawk Transp. (1987), 226 Mont. 318, 322,
735 P.2d 308, 311. However, in Perry the penalty which this Court
reversed was for payments made in a timely manner, under court
order, between May 8, 1985, and the date of judgment.       There was
no dispute that a penalty was proper for payments delayed from
March 27, 1985, to the court order of May 8, 1985. Perry, 735 P.2d
at 311. On remand, the court should also consider whether an award
of attorney fees and costs is warranted under   !j   39-71-612, MCA.
     Remanded for further proceedings consistent with this opinion.
We concur: